DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 1 April 2021 has been entered:
Claim(s) 2, 5, 6, and 9 is/are amended; 
Claim(s) 14 and 16 is/are canceled; 
In all, claim(s) 1-13 and 15 is/are pending and considered below. Otherwise noted in current Office Action below, Applicant’s amendments to the Specification, Drawings, and Claims have overcome objection and 35 U.S.C. 112(b) rejections, previously set forth in the Non-Final Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 9, limitation “wherein the exterior surface is concave surface facing toward the tail portion” in line 2-3 renders the claim indefinite because, first, in view of Fig. 2 of Subject Application Drawings, the distal exterior surface 22 seems to have a convex surface (“curved or rounded outward like the exterior of a sphere or circle” according to Merriam-Webster). While the amendment recites the direction in which the “concave surface” faces, the surface provided in Fig. 2 is clearly convex (there is no surface having concave shape).
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abrams (US 4,807,425).
Regarding claims 1, Abrams discloses an adapter (18, 28 and 56, Figs. 2-5) configured to hold a flip-top vial (10, Fig. 1), the vial comprising a body (body thereof) and a lid (12), the body of the vial having a base and a sidewall extending therefrom (base and sidewall therefrom, Fig. 1), the body defining an interior comprising a product space configured for housing at least one product and having an opening leading to the interior (col. 1, lines 24-29), the lid configured to be attached to the sidewall by a hinge (14), the adapter comprising:
a receiving portion (rack 18 including 24, 20, and 26; Fig. 2) having an opening configured to receive the body (has two openings to receive vial 10), and 
a base portion (vial hinge support 28 including 30 and 32) extending from the receiving portion, the base portion having a shelf portion proximate the opening, the shelf portion being configured to engage the lid of the vial when the lid is in a predetermined opened position in order to maintain the lid in the predetermined opened position with respect to the body (notches 32 keep the hinge and the lid in the predetermined opened angular position, as shown in Figs. 2-3, when a cap opening rail 56 places the lid  12 in the predetermined opened position. Please see Response to Arguments for further analyses).

Regarding claim 2, Abrams discloses the adapter according to claim 1, further comprising a tail portion (sidewall 22) extending from the receiving portion away from the base portion, wherein the base portion and the tail portion are disposed on opposing sides of the receiving portion (vial hinge support 22 and sidewall 22 are disposed on opposing sides of 24/22/26; see Fig. 3), wherein the tail portion is configured to engage a corresponding distal exterior surface of an adjacent adapter (the limitation is construed as an intended use of the tail portion, which the sidewall 22 of Abrams is capable of performing when a plurality of the adapters are stacked next to or on top of one another).

Regarding claim 3, Abrams discloses the adapter according to claim 1, wherein the receiving portion comprises a closed bottom (20) and a tubular-shaped surface extending from the bottom (inner surface of 26 positioned away or extending from the bottom 20), and wherein the tubular-shaped surface is configured to be disposed external and concentric with respect to the sidewall of the vial (Fig. 3).

Regarding claim 4, Abrams discloses the adapter according to claim 3, wherein the shelf portion comprises a first wall portion (protrusion to the left of the notch 32), a second wall portion disposed opposite the first wall portion (protrusion to the right of the notch 32), and a platform extending between the first and second wall portions (the notch 32 therebetween); and
wherein the first wall portion, the second wall portion, and the platform each extend from proximate the opening of the receiving portion away from the bottom of the receiving portion (Fig. 2).

Regarding claim 6, Abrams discloses the adapter according to claim 3, wherein the receiving portion has an open top disposed opposite the bottom (opening of 24 disposed opposite the bas 20, Fig. 2); and
(Fig. 2).

Regarding claim 8, Abrams discloses the adapter according to claim 1, wherein the receiving portion has a number of thru holes (sides of the receiving portion of the rack 22 are open, which can be regarded as thru holes).

Regarding claim 10, Abrams discloses the adapter according to claim 1, wherein the adapter is a single unitary component made of a single piece of material (the entire rack 22 is shaded as a single material, as shown in Fig. 2).

Regarding claim 11, Abrams discloses a bottling line arrangement comprising:
the adapter according to claim 1;
a holder (conveying rails holding the rack 18 shown in Figs. 6 and 7); and 
the flip-top vial, wherein the body is disposed in the receiving portion, and wherein the adapter is disposed in the holder (Figs. 6 and 7).

Regarding claim 12, Abrams discloses the bottling line arrangement according to claim 11, wherein the vial is retained by the adapter in the predetermined opened position with the lid of the vial engaging the shelf portion of the adapter (Fig. 5).

Regarding claim 13, Abrams discloses a method of filling and sealing in a bottling line (Figs. 4-5) utilizing the bottling line arrangement according to claim 11, the method comprising the steps of: inserting the body of the vial into the receiving portion of the adapter;
disposing the lid of the vial on the shelf portion, the lid being in the predetermined opened position (see 10A in Fig. 5);
filling the product space of the body of the vial with the at least one product (col. 6 lines 33-38); and
moving the lid off of the shelf portion and onto the sidewall of the body in order to seal the at least one product within the vial (see vial 10 as it move downstream direction A from 10A in Fig. 5, ultimately sealed via the cap closing piston 78).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams.
Regarding claim 7, Abrams discloses the method according to claim 2, wherein the tail portion has a width (the width of the sidewall 22).
Abrams does not explicitly disclose wherein the receiving portion has a diameter at least five times greater than the width of the tail portion.
However, the inclusion of such feature would have been an obvious matter of design choice in light of the adapter already disclosed by Abrams. Such modification would not have otherwise affected the adapter and would have merely represented one of numerous feature that the skilled artisan would have found obvious for the purposes already disclosed by Abrams.  Additionally, applicant has not persuasively demonstrated the criticality of providing the feature (For example, would the adapter function improperly if the receiving portion had a diameter only three times greater than the width of the tail portion?).
	
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abrams in view of Ohsumi (US 2016/0158103 A1).
Regarding claim 15, Abrams discloses the method according to claim 13.
Abrams does not explicitly disclose steps of: applying a layer of heat shrink material, which is a polymeric film, over the lid when the lid is in the closed position; and

However, Ohsumi teaches that it is old and well known in the relevant vial packaging art to comprise steps of: applying a layer of heat shrink material (film 112), which is a polymeric film, over the lid when the lid is in the closed position (Fig. 16); and
heating the heat shrink material in order to cause the heat shrink material to contract over the lid and the sidewall, thereby forming a tamper evident mechanism ([0069] and Fig. 17).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the method, as disclosed by Abrams, to comprise steps of applying and heating the heat shrink material, as taught by Ohsumi, with the motivation to provide additional protection to the medicine within the vial ([0069]-[0070]).

Allowable Subject Matter
Claims 5 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose or make obvious the claimed invention including the following features:
Claim 5, “wherein the base portion further comprises a planar surface extending from the first wall portion, the second wall portion, and the platform; and
wherein the planar surface is disposed at an obtuse angle with respect to the platform.”
.

Response to Arguments
Applicant’s argument have been fully considered but they are not persuasive.
Regarding Applicant’s amendment/argument over 35 USC § 112(b) rejections on claim(s) 9 as indefinite, Examiner notes that there are no concave surface present in the drawings for one having ordinary skill in the art to clearly understand the claimed limitation. See 112(b) rejection above for further details.

Regarding Applicant’s argument over 35 USC § 102 rejections on claim(s) 1 as anticipated by Abrams, Applicant argues that the claim limitation “the shelf potion being configured to engage the lid of the vial… in order to maintain the lid in the predetermined opened position with respect to the body” is not taught by Abrams notches 32. Examiner respectfully disagrees.
First, Applicant argue that “Abrams does not disclose that [notches 32] keep the vial lid opened. Instead, Abrams teaches that the notches 32 serve to keep the vial in rotational alignment.” Examiner agrees with the statement, but such statement is not what is being claimed. The claim recites that the shelf portion is “configured to engage the lid of the vial when the lid is in a predetermined opened position in order to maintain the lid in the predetermined opened position with respect to the body” (as opposed to keeping the vial lid 
Second, Applicant argues that “as to Abrams’s cap opening rail 56, this is not the same as the claimed “shelf” recitation of original claim 1 because it is not a part of the adapter 18”. Again, while Examiner agrees with the statement, Examiner did not and does not consider the cap opening rail 56 as a shelf portion. The claimed limitation recites the function of the shelf portion “when the lid is in a predetermined opened position”, and Examiner was merely explaining that the rail 56 aids to open the lid in the predetermined opened position.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731